Citation Nr: 0217123	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-00 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from May 1928 to March 1929.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in July 2000 at the age of 88.

2.  Rectal carcinoma was certified as the immediate cause of 
death on the veteran's death certificate.

3.  Service connection was established during the veteran's 
life for degenerative arthritis of the right knee 
(40 percent disabling), arthritis of the left knee (20 
percent disabling), arthritis of the left shoulder (10 
percent disabling), arthritis of the right ankle (10 percent 
disabling), arthritis of the left ankle (10 percent 
disabling), arthritis of the back (0 percent disabling), and 
arthritis of the left fourth toe (0 percent disabling); a 
total disability rating based upon individual 
unemployability was assigned effective from 
October 11, 1995.

4.  The veteran's rectal carcinoma was not incurred in or 
aggravated by active service and his service-connected 
disabilities did not substantially or materially contribute 
to cause his death.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.305, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant and her 
representative were notified of the VCAA provisions by 
correspondence dated in December 2001 and the RO adjudicated 
the claim in accordance with these provisions in the April 
2002 supplemental statement of the case.  These documents 
adequately notified the appellant of the evidence necessary 
to substantiate the matter on appeal and of the action to be 
taken by VA.  The RO has adjudicated the claim on the 
merits; therefore, well-groundedness is not an issue.  As 
the appellant has been kept apprised of what she must show 
to prevail in her claim, what information and evidence she 
is responsible for, and what evidence VA must secure, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service and post-service medical records are negative for 
diagnosis or treatment for rectal carcinoma prior to May 
2000.  The veteran's death certificate shows he died in July 
2000 at the age of 88.  Rectal carcinoma was certified as 
the immediate cause of death on the veteran's death 
certificate.  The approximate interval between the onset of 
rectal carcinoma and death was reported as 2 months.  There 
were no other consequential or significant conditions 
reported as contributing to death.  No autopsy was 
performed.  

During the veteran's life, service connection was 
established for degenerative arthritis of the right knee 
(40 percent disabling), arthritis of the left knee (20 
percent disabling), arthritis of the left shoulder (10 
percent disabling), arthritis of the right ankle (10 percent 
disabling), arthritis of the left ankle (10 percent 
disabling), arthritis of the back (0 percent disabling), and 
arthritis of the left fourth toe (0 percent disabling).  A 
total disability rating based upon individual 
unemployability was assigned effective from 
October 11, 1995.

Private medical records received by the RO in June 1995 
include a March 2, 1993, report from Dr. J. W. Synder, a 
specialist in cardiology, which noted the veteran had been 
scheduled for radical mastectomy of the left chest for a 
recently discovered metastatic adenocarcinoma but that he 
and his spouse had reported that he was quite vigorous and 
active.  It was noted that the veteran reported he had split 
about 5 cords of wood that winter without any particular 
shortness of breath or chest discomfort and that he had re-
roofed his home over the past year without any particular 
problem.  

Private medical opinions dated in August 2000 from Dr. A. D. 
Tackett, a specialist in surgery, Dr. B. A. Arb, a 
specialist in hematology-oncology, and Dr. A. E. Thomas, a 
specialist in internal medicine, stated the veteran's 
arthritis had restricted him to an extremely sedentary 
lifestyle for the last several years of his life and that a 
sedentary lifestyle was associated with an increased risk of 
colon cancer.  Medical literature from the American Cancer 
Society noting this association was submitted in support of 
the opinions.

In her December 2000 notice of disagreement the appellant 
asserted that the veteran's service-connected arthritis was 
a contributory cause of his death.  She stated the veteran 
had been crippled by arthritis since 1929.

An October 2001 VA physician's opinion noted a review of the 
veteran's medical record revealed his service-connected 
arthritis of multiple joints caused him to become 
increasingly disabled to physical activity until he was 
wheelchair bound sometime in 1995.  It was noted that up to 
that time he had been an extremely active individual and 
that a March 1993 report from his private physician was 
ample evidence of a very productive, active life and was not 
indicative of a sedentary lifestyle.  The reviewing 
physician noted that, as stated by private medical opinions 
of record, there was a statistically higher incidence of 
colorectal cancer in persons with a sedentary lifestyle but 
that this was normally interpreted to mean a lifelong 
sedentary lifestyle and not one of simply several years 
duration.   The physician opined that it would have taken a 
sedentary lifestyle of over 10 years to develop a cancer, 
which was not shown in this case, and that the veteran's 
service-connected arthritis did not cause or contribute to 
his demise.

In a February 2002 private medical opinion Dr. A. E. Thomas 
noted the veteran had developed arthritis during service and 
stated that since he had been unable to walk well with a 
limited ability to go very far he had led a sedentary 
lifestyle.  The physician opined, in essence, that the 
veteran's chronic and very sedentary lifestyle had placed 
him at an increased risk of colon cancer.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.305. 

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).  In order to 
be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" 
of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that a service-connected disability 
causally shared in producing death, rather it must be shown 
that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting 
the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board finds the October 2001 VA 
physician's opinion that the veteran's service-connected 
arthritis did not cause or contribute to his death is 
persuasive.  There is no evidence that the veteran's rectal 
cancer was incurred in or aggravated by active service and, 
as the veteran served during peacetime prior to January 1, 
1947, presumptive service connection consideration is not 
applicable.  See 38 C.F.R. § 3.308.  Therefore, service 
connection for the cause of the veteran's death is not 
warranted.

The medical evidence of record is in agreement that a 
sedentary lifestyle is an increased risk for the development 
of colon cancer.  However, the October 2001 VA opinion is 
persuasive that the veteran's lifestyle was not sedentary 
for a period long enough to have caused or contributed to 
his rectal cancer.  The opinion was based upon information 
provided by the veteran and his spouse in March 1993 to a 
private physician for the purpose of obtaining treatment and 
not in pursuit of benefits.  The Board finds the private 
medical opinions as to a more long-term sedentary lifestyle 
are inconsistent with the March 1993 report and, therefore, 
warrant less evidentiary weight. 

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, 
and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). Here, the October 2001 VA physician's 
opinion includes more detailed explanation of the underlying 
rationale and is consistent with earlier treatment records.  
Hence, it is more persuasive.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
finds the preponderance of the evidence is against the 
appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

